WOODS, Circuit Judge.
Under statutory permission the Eastern Transportation Company filed a libel against the United States for damages to tire barge John T. Donohue caused by collision with the United States steamer C-2 off Smith’s Point, Chesapeake Bay. After hearing very conflicting evidence, the District Court found as a conclusion of fact that both vessels were at fault, and charged the United States with one-half of the damages to the John T. Donohue. Discussion of the evidence would be of no value. The conclusion of the District Court, having ample support in the evidence, cannot be reversed by this court.
Affirmed.